COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                    AMENDED ORDER ON MOTION

Cause number:             01-14-00489-CV
Style:                    In the Interest of K.M., K.M. and K.M., Children
Date motion filed*:       July 28, 2014
Type of motion:           Unopposed Motion for Extension of Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?       Yes

If motion to extend time:
       Original due date:                  August 4, 2014
       Number of extensions granted:           1         Current Due date: August 4, 2014
       Date Requested:                     September 3, 2014

Ordered that motion is:
       Granted
               If document is to be filed, document due: September 3, 2014
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          This Court’s August 12, 2014 Order on Motion is amended as follows: The
          motion for extension of time is granted, but no further extensions will be
          granted in this accelerated appeal in a parental termination case. Appellant’s
          brief is to be filed no later than September 3, 2014.

Judge’s signature: /s/ Evelyn V. Keyes
               

Panel consists of ____________________________________________

Date: August 26, 2014
November 7, 2008 Revision